DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022.
Applicant's election with traverse of Group I in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the grounds (1) that the applicant has amended Group II and thus there is now not a difference between Group I and Group II and (2) that reasons why a serious burden on the examiner are required, (3) the examiner has provided no examples whatsoever (4) a mere statement of conclusion is inadequate.  This is not found persuasive because (1) the restriction was done on the previously presented claims not the amended claim and thus the restriction over the previous set of claims was correct and therefore the examiner maintains the restriction, (2) the examiner has given a reason as why a serious burned would be on the examiner within the restriction which states: “the difference between the method and the product would require different search strings and strategies through different fields of endeavor” thus given a reasons, (3) Per MPEP 808.02 (C) patents need not be cited to show different fields of search, thus examples are not required, (4) the applicant cites MPEP 808.01 and states mere statement of conclusion is inadequate, however, this is drawn to independent and distinct not a serious burden which is MPEP 808.02, thus the applicant has mis cited the MPEP per MPEP 808.02 the examiners restriction is proper for the grounds of serious burden. 
The requirement is still deemed proper and is therefore made FINAL
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 30-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "cut-out section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner thinks this should be the one or more openings. 
Claim 24 states the protective cover, the examiner thinks the claim should states: at least one of the one or more protective covers. This would be for consistency purposes. 
Claim 30 recites the limitation "the display" in line 25.  There is insufficient antecedent basis for this limitation in the claim. This should be “a display.”
Claim 39, states “a display” however, there is already a display mentioned in claim 30 which claim 39 depends from. Thus it is confusing, as is this the same display or a new display. 
Claims 31-38 depend on claim 30. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-25, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee (US 2013/0149563).
As to claim 23, Lee discloses a battery ([0008], battery pack, figures 1 and 2 #1, [0030], discussed throughout) comprising: 
a battery cell (figure 1 and 2 #10, bare cell, [0030]) having and anode tab and a cathode tab (figure 1 and 2 #11, [0031]); 
a circuit board having a battery monitoring integrated circuit disposed thereon, wherein the circuit board is electrically coupled to the anode tab and the cathode tab (figure 1 and 2 #30, [0032], [0042], discussed throughout);
a battery cap over at least a portion of the circuit board (figure 1 and 2, the circuit board is #30 and the battery cap is #20, [0030], [0032])
wherein the battery cap has a wall that comprises an inner surface and an opposite outer surface (annotated figure below, outer surface and inner surface, the figure is being used to show the prior art can be seen in figures 1 and 2 as well, [0031]), and
wherein the wall defines one or more openings that collectively accommodate the anode tab and the cathode tab ([0031]-[0032], annotated figure below) such that:
each of the anode tab and the cathode tab extends between the circuit board and the outer surface of the wall in a first direction that is orthodontal to the outer surface (annotated figure below, also see figures 1 and 2); and
a respective upper surface of each of the anode tab and the cathode tab is disposed within a respective openings of the one or more openings (annotated figure, [0030]-[0032], figures 1-2); and 
one or more protective convers, comprising a protective cover that has a surface that is coplanar with or attached to the outer surface of the wall (figures 1 and 2 #12, [0041] and/or figure 1 and 2 #40, [0043]). 
 
    PNG
    media_image1.png
    574
    827
    media_image1.png
    Greyscale

As to claim 24,  Lee discloses wherein, the protective cover is disposed within the respective cut out section, between the outer surface of the wall and the respective upper surface of the anode tab or cathode tab (figures 1 and 2 #12 for the protective cover, #11 for the tab, also see annotated figure). 
As to claim 25, Lee discloses wherein, the one or more protective covers comprises: a first cover strip that covers the upper surface of the anode tab; and a second cover strip that covers the upper surface of the cathode tab (figure 1 and 2 #12, [0041] and/or figure 1 and 2 #40, [0043] discussed throughout). 
As to claim 27, Lee discloses wherein, the first cover strip extends, in the direction that is orthogonal to the outer surface of the wall, from the upper surface of the anode tab to a plane defined by the outer surface, such that an upper surface of the first cover strip is coplanar with the outer surface; and the second cover strip extends, in the direction that is orthogonal to the outer surface, from the upper surface of the cathode tab to the plane defined by the outer surface, such that an upper surface of the second cover strip is coplanar with the outer surface (figures 1 and 2, and see annotated figure above, the cover strips being #12, [0041]). 
As to claim 28, Lee discloses wherein, further comprising a third cover strip having a flat surface attached to at least one of: the upper surface of the first cover strip; the upper surface of the second cover strip or the outer surface of the wall (figures 1 and 2 #40, [0030]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0149563) as applied to claim 25 above.
As to claim 26, Lee is silent to wherein, each of the first cover strip and the second cover strip is 0.1 mm or thinner. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the first and second cover strip be 0.1 mm or thinner as a mere change in size or portion (see MPEP 2144.04 IV A) or a result effective variable as the thinner the cover strip the less the cover strip could preform the function of providing insulation which is need for safety however, the thicker the cover strip the less portable the battery would be as the battery pack would be required to be bigger (see MPEP 2144.05 II). 
Claims 30-34, 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0149563), and further in view of Batson (US 2002/0180405).
As to claim 30, Lee discloses an electrical device ([0005] and [0008]), comprising:
battery ([0008], battery pack, figures 1 and 2 #1, [0030], discussed throughout) comprising: 
a battery cell (figure 1 and 2 #10, bare cell, [0030]) having and anode tab and a cathode tab (figure 1 and 2 #11, [0031]); 
a circuit board having a battery monitoring integrated circuit disposed thereon, wherein the circuit board is electrically coupled to the anode tab and the cathode tab (figure 1 and 2 #30, [0032], [0042], discussed throughout);
a battery cap over at least a portion of the circuit board (figure 1 and 2, the circuit board is #30 and the battery cap is #20, [0030], [0032])
wherein the battery cap has a top wall that comprises a bottom surface and an opposite top surface (annotated figure below, top surface and bottom surface, the figure is being used to show the prior art can be seen in figures 1 and 2 as well, [0031]), and
wherein the top wall defines one or cut-out sections that collectively accommodate the anode tab and the cathode tab ([0031]-[0032], annotated figure below) such that:
each of the anode tab and the cathode tab extends between the circuit board and the top surface of the top wall in a direction that is orthodontal to the top surface (annotated figure below, also see figures 1 and 2); and
a respective upper surface of each of the anode tab and the cathode tab is disposed within a respective cut-out section of the one or more cut-out section (annotated figure below, [0030]-[0032], figures 1-2); and 
one or more protective convers, comprising a protective cover that has a surface that is coplanar with or attached to the top surface of the top wall (figures 1 and 2 #12, [0041] and/or figure 1 and 2 #40, [0043]).
Lee is silent to one or more processors configured to: receive signals from the circuit board; and manage electrical power provided from the battery to the display based at least in part on the signals received from the circuit board. Batson discloses a battery ([0012]) with a battery post cover ([0012]) with one or more processors configured to: receive signals from the circuit board; and manage electrical power provided from the battery to the display based at least in part on the signals received from the circuit board ([0041], the display is the LED indicator; the circuit board is storying the information received through the volt meter and the resistors, calculating the current flow thus managing electrical power). It would have been obvious to one of ordinary skill within the art within the art to incorporate the components from Batson within the circuit board/location of circuit board of Lee in order to increase safety and rely information, furthermore as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).  

    PNG
    media_image2.png
    691
    827
    media_image2.png
    Greyscale

As to claim 31, modified Lee discloses wherein, the protevtive cover is a cap wall cover strip attached to the top surface of the top wall (figures 1 and 2 #40, [0030], discussed throughout Lee). 
As to claim 32, modified Lee discloses wherein, the cap wall cover strip covers the one or more cut out section (figures 1 and 2 #40, [0030], discussed throughout Lee). 
As to claim 33, modified Lee discloses wherein, the one or more protective covers further comprise: a first cover strip attached to the upper surface of the anode tab; and a second cover strip attached to the upper surface of the cathode tab (figures 1 and 2, annotated figure above #12, [0041], discussed throughout Lee); wherein the cap wall cover strip covers the first cover strip and the second cover strip (figures 1 and 2 #40, [0030], discussed throughout Lee). 
As to claim 34, modified Lee discloses wherein, the first cover strip extends, in the direction that is orthogonal to the surface display, from the upper surface of the anode tab to a plane defined by the top surface of the wall, such that an upper surface of the first cover strip is coplanar with the top surface; and the second cover strip extends, in the direction that is orthogonal to the display, from the upper surface of the cathode tab to the plane defined by the top surface, such that an upper surface of the second cover strip is coplanar with the top surface (figures 1 and 2, and see annotated figure above, the cover strips being #12, [0041], Lee, see claim 30 modification for the location of the display as being with the circuit board).
As to claim 36, modified Lee discloses wherein, the first cover strip comprises tap attached to the upper surface of the anode tab via an adhesive (figures 1 and 2 #12, [0041], Lee; the first cover strip is tape thus comprises tape and tap uses an adhesive). 
As to claim 37, modified Lee is silent to wherein the first cover strip comprises a thickness  dimension ranging from 0.05 mm to 0.1mm. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the first and second cover strip be 0.1 mm or thinner as a mere change in size or portion (see MPEP 2144.04 IV A) or a result effective variable as the thinner the cover strip the less the cover strip could preform the function of providing insulation which is need for safety however, the thicker the cover strip the less portable the battery would be as the battery pack would be required to be bigger (see MPEP 2144.05 II). 
As to claim 39, modified Lee discloses further comprising a display for presenting visual content; and a signal channel configured to covey at least one of signals or electrical power between the circuit board and one or more components of the electrical device that are external to the battery, wherein: at least  portion of the signal channel is in electrical contact with the circuit board, and  the battery cap at least partially covers the at least a portion of the signal channel ([0041], Barton, the LED is the visual content; also figures 1 and 2 of Lee, this is because Lee discloses the battery for being used in electrical devices within [0005], thus there is electrical connections, then #33 is covered by the battery cap #20, #30 providing power to #34 and #35, #33 is a portion of the channel, this is discussed throughout Lee). 
Claims 26 and 37 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee and modified Lee as applied to claims 25 and 33 above, and further in view of Nansaka (US 2009/0004561).
As to claim 26 and 37, modified Lee and Lee are silent to the thickness of the insulating tape. Nansaka discloses a battery ([0013]) wherein insulating tape is used and has a thickness of 0.1 mm. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the thickness of the insulating tape from Nansaka within Lee and modified Lee as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lee as applied to claim 33 above, and further in view of Kodama (US 2005/0069764).
As to claim 35, modified Lee is silent to wherein, the first cover strip and the second cover strip comprise at least one of a polyethylene terephthalate (PET) material; or a meta-aramid material. Kodama discloses a battery ([0007]) wherein insulation tape is used that is made of polyethylene terephthalate ([0045]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the insulating tape from Lee made from the same material as the insulating tape of Kodama as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I). 
Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2016/0072154).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724